SCPIALLER, J.,
dissenting. The majority upholds the trial court’s order granting the plaintiffs bill of discovery. The defendant is thereby compelled to disclose the identity of one of its patients, contrary to the prohibition *666of General Statutes § 52-146e, for the convenience of the plaintiff, who alleges that the information is necessary to investigate the patient’s culpability. Because I conclude that the record is inadequate to support a claim that the plaintiffs right of redress is implicated in this particular case and, therefore, fails to provide a basis for a judicial exception to the broad privilege of § 52-146e, I respectfully dissent.
My disagreement has its foundation in the principal flaw in the trial court’s analysis. That flaw is the equation, without explanation, of the plaintiffs belated assertion of the need for convenient and expedient discovery with the constitutionally incorporated common-law right to redress. There is no basis in this case for a judicially created exception to the broad statutory privilege of § 52-146e.
I take no issue with the majority’s formulation of the constitutionally incorporated common-law right to redress. That right is fundamental to our law; the method of analysis of a claim of constitutional violation by statutory enactment is well known. See Sanzone v. Board of Police Commissioners, 219 Conn. 179, 196-97, 592 A.2d 912 (1991); Daily v. New Britain Machine Co., 200 Conn. 562, 575-76, 512 A.2d 893 (1986); Gentile v. Altermatt, 169 Conn. 267, 284, 363 A.2d 1 (1975), appeal dismissed, 423 U.S. 1041, 96 S. Ct. 763, 46 L. Ed. 2d 631 (1976); State v. Perkins, 88 Conn. 360, 368, 91 A. 265 (1914).1
The inadequacy of the factual predicate produced by the plaintiff to establish that the right to redress attaches in this case is central to a resolution of the *667issues. The facts and procedural history are illuminating. The incident of which the plaintiff complains allegedly occurred at the Institute of Living on March 15, 1995. The plaintiff presented a claim to the Institute of Living at some unspecified time between that date and December 18,1996, at which time the claim was denied. The plaintiff has provided no evidence as to whether he took any action whatsoever during that twenty-one month period to investigate the incident or the identity of the participants. The plaintiff then waited more than two months before commencing suit against the Institute of Living and the patient, who was identified in the complaint not only as John Doe but also by what the plaintiff believed to be the patient’s real name. The plaintiff failed to provide any evidence as to how and when he learned the name, and what else he knew about the patient.
In the meantime, on January 7, 1997, nearly twenty-two months after the incident, the plaintiff brought a separate bill of discovery proceeding. The bill, which did not disclose that the plaintiff believed he knew the real name of the patient, alleged, inter alia, that “[t]he plaintiff needs to know the full name, last known address, social security number and date of birth of John Doe.” The plaintiff also sought “the medical and psychiatric records of John Doe while an inpatient at the defendant hospital during March, 1995.” The reason for the request, the plaintiff asserted, was: “This information is necessary to conduct a good faith investigation as to the culpability of John Doe and the defendant hospital in causing the plaintiffs injuries.” The plaintiff further alleged that he needed the information immediately, since he had left himself only two months in which to investigate and proceed against the patient before the running of the statute of limitations.
The trial court provided a hearing within twenty days, on January 27, 1997, and then continued the case for *668additional briefing and hearing, until March 10, 1997. At the first hearing, the plaintiff withdrew his request for the patient’s psychiatric records, with counsel stating: “It is my contention that that information is privileged.” At neither hearing did the plaintiff provide evidence as to why the abrogation of the statutory privilege was necessary to secure the information. There were no representations of counsel as to what, if any, efforts were made to investigate the claim.
The trial court was understandably troubled by the implications of its decision. It specifically acknowledged the breadth of the psychiatric shield law as applied to the facts of this case and the absence of any statutory exceptions for this matter. The issue of representation of the patient’s interest was disposed of on the basis that the court was not certain that the patient could be located at all or, in any event, before the statute of limitations was to run.2 The trial court offered no explanation as to why the right to redress was invoked by the plaintiffs late claim that a bill of discovery was now the most convenient method of securing information to further its investigation of the liability of the defendant and the patient.
The plaintiff asserted that “[t]here are no other adequate means in securing the information conveniently, effectively and completely.” (Emphasis added.) The plaintiff failed to submit any evidence as to why no other means existed, such as investigation based on *669leads derived from the plaintiffs knowledge concerning the patient’s real name. The essence of the plaintiffs claim is that the bill of discovery is preferable because it is convenient, effective and complete. Such a representation falls far short of a representation sufficient to override the statutory privilege. To override the privilege under circumstances such as those presented in this case, it would be reasonable to require, at least, that the plaintiff establish a factual predicate that no other adequate means of securing the information exists. See generally Kelley v. Bonney, 221 Conn. 549, 573, 606 A.2d 693 (1992); State v. Williams, 30 Conn. App. 654, 658, 621 A.2d 1365 (1993). To allow the privilege to be overcome based on mere convenience or expediency renders the privilege superfluous. It can hardly be seriously contended that failing to provide the most convenient way to obtain information about a putative defendant deprives a plaintiff of his constitutionally incorporated right to maintain an action. Sanborn v. Greenwald, 39 Conn. App. 289, 304, 664 A.2d 803, cert. denied, 235 Conn. 925, 666 A.2d 1186 (1995). The right of redress is a vital, protected right that would, under appropriate circumstances, provide a basis for a judicial exception to the statutory privilege. The right of redress, however, should not be allowed to be trivialized by virtue of the plaintiffs manner of employing it in this case.
Our Supreme Court stated in Gentile v. Altermatt, supra, 169 Conn. 284, that General Statutes § 38-323, the statute being challenged in that case, “does not restrict the right to redress for an actionable injury but, rather, redefines the injury or the class of persons injured to which this constitutional right of redress attaches. What is of constitutional dimensions, then, is the right of redress and not the nature of the particular injury for which redress is sought. Stated differently, the right to redress in the courts must remain inviolate *670but it does not attach unless one suffers a recognized injury.”
Section 52-146e neither alters nor limits the nature of the cause of action that is constitutionally incorporated. Neither does it remove the particular injury from the realm of protection. Even in the case of limitations that directly affect or limit the particular action, we have determined that “ [reasonable conditions on a cause of action do not amount to a violation of the constitution. ... A strict and inflexible interpretation of article first, § 10, could affect the legislature’s ability to pass, enact and repeal laws.” (Citation omitted.) Sanborn v. Greenwald, supra, 39 Conn. App. 304. The court in Sanborn concluded that General Statutes § 52-577 “restricts the right only to the extent that it restricts the time for bringing the action. By analogy, if the § 13a-149 bar of an action against a municipality for injuries arising out of highway defects if notice is not given within ninety days, an action that existed at common law . . . can survive an attack on its constitutionality, we conclude that § 52-577 can also survive such an attack.” (Citation omitted.) Sanborn v. Greenwald, supra, 305.
The statute in question restricts in one respect the gathering of information that can lead to further investigation. In that capacity, it does not differ from the other statutory and common-law privileges.3 The plaintiff provided neither evidence nor authority to support the proposition that the right to redress was implicated or infringed in this case; neither the trial court nor the majority provided any analysis of why that principle commands the bypassing of § 52-146e in this case.
*671The trial court viewed this case as involving a clash of constitutional and statutory rights and privileges. While serious questions concerning important rights and privileges are suggested by the issues in this case, we are not engaged in resolving the conflict among them in the abstract. At the core of the matter, the factual record produced by the plaintiff fails to support his general claim that he is deprived of his right to redress. Under the circumstances, the extraordinary relief sought by the plaintiff is not appropriate.
It is important to note that under the statute, the patient is not protected from liability nor from proper means of discovery. The patient, however, should be protected from the disclosure of his identity and confidential communications with his psychiatrist, except as required by a valid exception to the statute. Accordingly, I would reverse the judgment of the trial court.
For the foregoing reasons, I respectfully dissent.

 It is not necessary for my purposes to reach the issue of whether a federal or state right of privacy exists to protect the patient. Significantly, my approach does not require the creation of a questionable exception to the broad dictates of § 52-146e based on judicial fiat. I assume, without deciding, for the purposes of this discussion, that a separate bill of discovery proceeding was an appropriate method of obtaining the information.


 When counsel for the Institute of Living requested that the trial court provide notice to the patient or at least have an attorney appointed to represent him, that request was ignored. The majority states that no representation is necessary because this court has upheld the trial court’s decision that the patient has no statutory right to protection under Sassone v. Lepore, 226 Conn. 773, 629 A.2d 357 (1993). I disagree. Representation is necessary under Sassone precisely because the patient’s statutory right was at issue in the trial court. The obligation to see that the patient was represented was urgent before, not after, the determination of whether the patient had a right.


 It should be noted that there are more than forty different statutory privileges in Connecticut. In addition, there are numerous common-law privileges, including the spousal, attorney-client and doctor-patient privileges, recognized under Connecticut law that restrict the dissemination and, therefore, the gathering of information.